486 F.2d 1045
73-2 USTC  P 9773
John D. and Karla Kay GLASGOW, Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 72-1640.
United States Court of Appeals,Tenth Circuit.
Nov. 9, 1973.

James H. Bozarth, Dept. of Justice, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., and Meyer Rothwacks and Thomas L. Stapleton, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent-appellant.
John D. Glasgow, pro se, for petitioners-appellees.
Before HILL and HOLLOWAY, Circuit Judges, and TEMPLAR, District Judge.*
PER CURIAM.


1
This appeal is taken by the Commissioner from a decision of the Tax Court, 31 T.C.M. 310, holding that petitioners-appellees were entitled to a 1967 income tax deduction for educational expenses as ordinary and necessary business expenses under section 162(a) of the Internal Revenue Code of 1954 and the 1958 regulation, Treas.Reg. Sec. 1.162-5, T.D. 6291, 1958-1 Cum.Bull. 63; 26 C.F.R. Sec. 1.162-5, Rev. 1958.


2
The expenses incurred were for undergraduate educational courses pursued by petitioner John D. Glasgow while serving as a Baptist minister.  On the record we feel the issue was essentially a question of fact.  We are satisfied that the findings and conclusions of the Tax Court as the trier of fact, as stated in its opinion, are not clearly erroneous and should therefore not be disturbed.  Commissioner of Internal Revenue v. Duberstein, 363 U.S. 278, 80 S. Ct. 1190, 4 L. Ed. 2d 1218.


3
Affirmed.



*
 The Honorable George Templar of the United States District Court for the District of Kansas, sitting by designation